Exhibit 10.3

 

Debt Subordination Agreement

 

 

Borrower:

Clean Diesel Technologies, Inc.

 

 

Creditor:

Kanis, S.A.

 

 

Date:

June 30, 2016

 

This Debt Subordination Agreement is executed by the above-named Creditor
(“Creditor”) in favor of Haldor Topsøe A/S (“Lender”), with respect to the
above-named borrower (“Borrower”).  In order to induce Lender to extend or
continue to extend financing to the Borrower (but without obligation on Lender’s
part to do so), Creditor hereby agrees as follows:

 

1.  Subordination of Debt.  Creditor hereby subordinates payment by the Borrower
of any and all indebtedness, liabilities, guarantees and other obligations of
the Borrower to such Creditor under that certain Promissory Note dated as of
April 1, 2016 in the initial principal amount of US$2,000,000.00 (the
“Subordinated Debt”), to the payment to Lender, in full in cash, of all
indebtedness, liabilities, guarantees and other obligations of the Borrower to
Lender under that certain Senior Convertible Promissory Note (the “Senior Note”)
dated on or about June 2016 in the initial principal amount of US$750,000.00
(the “Senior Debt”). Unless and until all of the Senior Debt has been
indefeasibly paid in full, in cash (after the passage of any relevant preference
period) and all obligations of the Lender to make loans or extend other
financial accommodations to the Borrower have terminated, Creditor agrees not to
do any of the following, directly or indirectly:  ask for or accept payment of
all or any part of the Subordinated Debt, in cash or other property or by
set-off or in any other manner, demand, sue for, accelerate the maturity of, or
otherwise enforce any of the Subordinated Debt, enforce any guaranty of any of
the Subordinated Debt, take any security for any of the Subordinated Debt,
exercise any rights or remedies with respect to the Subordinated Debt,
judicially or non-judicially (including without limitation the commencement of
any bankruptcy or insolvency proceeding against the Borrower), or attempt to do
any of the foregoing.

 

Notwithstanding anything in this Section 1 to the contrary, the Creditor and
Borrower may amend the documentation of the Subordinated Debt to (i) decrease
the interest rate under the Subordinated Debt; or (ii) extend the maturity date
applicable to the Subordinated Debt.

 

Creditor further agrees that upon any distribution of the assets or readjustment
of the indebtedness of the Borrower, Lender shall be entitled to receive payment
in full in cash of all of the Senior Debt prior to the payment of all or any
part of the Subordinated Debt. Creditor shall endorse all notes and other
written evidence of the Subordinated Debt with a statement that they are
subordinated to the Senior Debt pursuant to the terms of this agreement, in such
form as Lender shall require, and Creditor will exhibit copies of such notes and
other written evidence of the Subordinated Debt to Lender so that Lender can
confirm that such endorsement has been made, but this Subordination Agreement
shall be fully effective, even if no such endorsement is made.  Any amounts
received by any Creditor contrary to the provisions of this Section shall be
held in trust by such Creditor for the benefit of Lender and shall forthwith be
paid over to Lender to be applied to the Lender debt in such order as Lender in
its sole discretion shall determine, without limiting any other right of Lender
hereunder or otherwise and without otherwise affecting the liability of such
Creditor.

 

2.   Modifications to Senior Debt; Waivers. Until Lender has received payment in
full of all Senior Debt, Creditor agrees that, in addition to any other rights
that Lender may have at law or in equity, Lender may at any time, and from time
to time, without such Creditor’s consent and without notice to such Creditor,
renew, extend or increase any of the Senior Debt or that of any other person at
any time directly or indirectly liable for the payment of any Senior Debt,
accept partial payments of the Senior Debt, settle, release (by operation of law
or otherwise), compound, compromise, collect or liquidate any of the Senior
Debt, convert the Senior Debt into equity securities of Borrower pursuant to the
Senior Note, make loans or advances to the Borrower secured in whole or in part
by collateral or unsecured or refrain from making any loans or advances to the
Borrower, change, waive, alter or vary the interest charge on, or any other
terms or provisions of the Senior Debt or any present or future instrument,
document or agreement between Lender and the Borrower, release, exchange, fail
to perfect, delay the perfection of, fail to resort to, or realize upon any
collateral, and take any other action or omit to take any other action with
respect to the Senior Debt or any collateral as Lender deems necessary or
advisable in Lender’s sole discretion.  Creditor waives any right to require
Lender to marshal any assets in favor of such Creditor or against or in payment
of any or all of the Senior Debt.  Creditor

 

-1-

--------------------------------------------------------------------------------


 

Debt Subordination Agreement

 

further waives any defense arising by reason of any claim or defense based upon
an election of remedies by Lender which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes such Creditor’s subrogation rights,
rights to proceed against the Borrower for reimbursement, and/or any other
rights of such Creditor.

 

Notwithstanding anything in this Section 2 to the contrary, without Creditor’s
consent, Lender may not increase the principal amount of the Senior Debt to be
more than 110% of the original principal amount of the Senior Debt (i.e.,
$825,000) or increase the interest rate of the Senior Debt by more than 200
basis points.

 

3.  Notice of Default.  Creditor shall give Lender written notice of any default
or event of default under any document, instrument or agreement evidencing, or
relating to any of the Subordinated Debt at the same time such notice is given
to the Borrower.

 

4.  No Commitment; Bankruptcy Financing. It is understood and agreed that this
Agreement shall in no way be construed as a commitment or agreement by Lender to
continue financing arrangements with the Borrower and that Lender may terminate
such arrangements at any time, in accordance with Lender’s agreements with the
Borrower.  In the event of any financing of the Borrower by Lender during a
bankruptcy, arrangement, or reorganization of Borrower, Creditor agrees that the
term “Senior Debt” shall include without limitation all indebtedness,
liabilities and obligations incurred in any such proceeding, and Creditor agrees
to take such actions and execute such documents in such proceedings as may be
necessary in Lender’s good faith business judgment in order to effectuate the
foregoing. In the event of any bankruptcy, arrangement, or reorganization of the
Borrower, Creditor agrees to take all actions requested by Lender in good faith
to protect Lender’s interests and not to take any action which may, in Lender’s
judgment, adversely affect Lender’s rights or interests. Without limiting the
foregoing, no Creditor shall oppose or interfere with any financing of Borrower
by Lender in any bankruptcy or insolvency proceeding with respect to the
Borrower.

 

5.  Modifications; Refinancing. Until Lender has received payment in full of all
Senior Debt, Creditor agrees not to modify any of the material terms of the
Subordinated Debt (including without limitation payment terms, interest rate,
maturity date, fees, and financial covenants), without Lender’s prior written
consent.  If Borrower wishes to refinance any of the Senior Debt with a new
lender, upon Lender’s request of Creditor, Creditor will enter into a new
subordination agreement with the new lender on substantially the terms of this
Agreement.

 

6.  Financial Condition of Borrower. Creditor is presently informed of the
financial condition of the Borrower and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of non-payment of the
Senior Debt and the Subordinated Debt.  Creditor covenants that it will continue
to keep itself informed as to the Borrower’s financial condition and all other
circumstances which bear upon the risk of non-payment of the Senior Debt and the
Subordinated Debt.  Creditor waives any right to require Lender to disclose to
it any information which Lender may now or hereafter acquire concerning the
Borrower.

 

7.  Representations. Creditor represents and warrants to Lender as follows: 
(a) the execution, delivery, and performance by such Creditor of this Agreement
and the consummation of the transactions contemplated hereby do not contravene
any law or any contractual restriction binding on or affecting such Creditor;
(b) no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Creditor of this Agreement; (c) such
Creditor has duly executed and delivered this Agreement;  (d) this Agreement is
the legal, valid, and binding obligation of such Creditor, enforceable against
such Creditor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights or insolvent corporations, generally;
(e) there is no pending or, to the best of its knowledge, threatened action or
proceeding affecting such Creditor, or any basis therefor, which questions the
validity, binding effect or enforceability hereof, any action taken or to be
taken pursuant hereto, or any of the transactions contemplated hereby; (f) the
Subordinated Debt is not secured by any collateral or assets of any kind and
will not be so secured until all of the Senior Debt has been indefeasibly paid
in full, in cash (after the passage of any relevant preference period) and all
obligations of the Lender to make loans or extend other financial accommodations
to the Borrower have terminated; and (g) such Creditor has not previously
executed a subordination agreement with respect to any of the Subordinated Debt
and will not do so without prior written notice to Lender and without making
such subordination agreement expressly subject to this Agreement.

 

8.  Revivor.  If, after payment of the Senior Debt, the Borrower thereafter
becomes liable to Lender on account of the Senior Debt, or any payment made on
the Senior Debt shall for any reason be returned by Lender, this Agreement shall
thereupon in all respects become effective with respect to such subsequent or
reinstated Senior Debt, without the necessity of any further act or agreement
among Lender and any of the Creditors.

 

-2-

--------------------------------------------------------------------------------


 

Debt Subordination Agreement

 

9.  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested, or by
fax (and if by fax, sent concurrently by one of the other methods provided
herein), addressed to the parties at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party.  All notices shall be deemed to have been given upon delivery in
the case of notices personally delivered, or at the expiration of one business
day following delivery to the private delivery service, or two business days
following the deposit thereof in the United States mail, with postage prepaid or
on the first business day of receipt during business hours in the case of
notices sent by fax.

 

10.  General.  Creditor agrees, upon Lender’s request, to execute all such
documents and instruments and take all such actions as Lender shall deem
reasonably necessary or advisable in order to carry out the purposes of this
Agreement (but this Agreement shall remain fully effective notwithstanding any
failure to execute any additional documents or instruments).  The word
“indebtedness” is used in this agreement in its most comprehensive sense and
includes without limitation any and all present and future loans, advances,
credit, debts, obligations, liabilities, representations, warranties, and
guarantees, of any kind and nature, absolute or contingent, liquidated or
unliquidated, and individual or joint.  Creditor represents and warrants that it
has not heretofore transferred or assigned the Subordinated Debt or given any
other subordination agreement in respect of any Subordinated Debt, and that it
will not do so without prior written notice to Lender and without making such
transfer, assignment or subordination expressly subject to this Agreement.  This
Agreement is solely for the benefit of Lender and Lender’s successors and
assigns, and neither the Borrower nor any other person shall have any right,
benefit, priority or interest under, or because of the existence of, this
Agreement.  All of Lender’s rights and remedies hereunder and under applicable
law are cumulative and not exclusive.  This Agreement sets forth in full the
terms of agreement between the parties with respect to the subject matter
hereof, and may not be modified or amended, nor may any rights hereunder be
waived, except in a writing signed by Lender and Creditor. This Agreement may be
executed in multiple counterparts, by different parties signing separate
counterparts, and all of the same taken together shall constitute one and the
same agreement.  Creditor agrees to reimburse Lender, upon demand, for all
reasonable costs and expenses (including reasonable attorneys’ fees) incurred by
Lender in enforcing this Agreement against Creditor, whether or not suit be
brought.   In the event of any litigation between the parties based upon or
arising out of this Agreement, the prevailing party shall be entitled to recover
all of its reasonable costs and expenses (including without limitation
reasonable attorneys fees) from the non-prevailing party. This Agreement shall
be binding upon Creditor and its successors and assigns and shall inure to the
benefit of Lender and Lender’s successors and assigns.

 

11.  Governing Law; Jurisdiction; Venue. This Agreement and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of Lender and Creditor shall be governed by, and
construed in accordance with the internal laws of the State of California
without regard to conflict of laws principles, provided that Lender shall retain
all rights arising under federal law. CREDITOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR CALIFORNIA STATE
COURT SITTING IN LOS ANGELES, CALIFORNIA IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT RELATING HERETO OR ANY
ACT, TRANSACTION, DISPUTE OR CONTROVERSY ARISING HEREUNDER OR THEREUNDER OR
RELATING HERETO OR THERETO, AND CREDITOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF LENDER TO BRING PROCEEDINGS AGAINST SUCH CREDITOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY CREDITOR AGAINST LENDER OR
ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN LOS ANGELES, CALIFORNIA.  Creditor consents to service of
process in any action or proceeding brought against it by Lender, by personal
delivery, or by mail addressed as set forth in this Agreement or by any other
method permitted by law.

 

12.      Mutual Waiver of Jury Trial.  CREDITOR AND LENDER HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO: (I) THIS AGREEMENT; OR (II)  ANY OTHER PRESENT OR
FUTURE INSTRUMENT OR AGREEMENT BETWEEN SUCH CREDITOR AND LENDER; OR (III) ANY
CONDUCT, ACTS OR OMISSIONS OF SUCH CREDITOR OR LENDER OR ANY OF THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS,  ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH
SUCH CREDITOR OR LENDER; IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE.

 

-3-

--------------------------------------------------------------------------------


 

Debt Subordination Agreement

 

 

 

[SIGNATURE PAGES FOLLOW]

 

-4-

--------------------------------------------------------------------------------


 

Debt Subordination Agreement

 

Creditor:

 

Kanis, S.A.

 

 

 

By:

/s/ Derek Gray

 

 

Name:

D. R. Gray

 

Title:

CFO

 

Address:

Kanis S.A.

 

 

P.O. Box 986, Third Floor Geneva Place

 

 

Road Town

 

 

Tortola VG1110

 

 

British Virgin Islands

 

 

-5-

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT OF BORROWER

 

The undersigned Borrower hereby approves of, agrees to and consents to all of
the terms and provisions of the foregoing Debt Subordination Agreement and
agrees to be bound thereby.  Borrower further agrees that, at any time and from
time to time, the foregoing Agreement may be altered, modified or amended by
Lender and the Creditor without notice to or the consent of Borrower, provided,
however, that any alteration, modification or amendment that affects the rights
and/or obligations of Borrower thereunder shall require, solely as to Borrower,
Borrower’s prior written consent.  No such alteration, modification or
amendment, however, shall affect the enforceability thereof between Borrower and
Creditor regardless of whether the consent of Borrower thereto is obtained.

 

 

Borrower:

 

 

 

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Matthew Beale

 

 

 

Name

Matthew Beale

 

 

Title

 C.E.O.

 

 

 

 

 

Accepted:

 

 

 

Lender:

 

 

 

 

Haldor Topsøe A/S

 

 

 

 

 

 

By

/s/ Lars Storm Pedersen

 

 

 

Name

Lars Storm Pedersen

 

 

Title

Vice President

 

 

--------------------------------------------------------------------------------